Cole, J.
The order appealed from in this ease vacated a previous order which had been made, and gave the plaintiffs leave to further prosecute the contempt proceeding. It also ordered that, in default of the defendant’s appearing at the next regular motion day to abide by and perform such order as the court might then make, the recognizance be forfeited and leave be granted to prosecute the same. It further ordered that the defendant should, prior to the next regular motion day, answer in writing such interrogatories as should be filed by the. *648relators, specifying the facts and circumstances in the attachment against him.
It is now insisted on the part of the relators, that this order, embracing these matters as above stated, is not an appealable order. It seems to us that this objection is insuperable. It does not now occur to us upon what ground the appealability of the order can be sustained. It can hardly be said to come within the classification of appealable orders mentioned in subdivision 2, sec. 10, cb. 264, Laws of 1860, as being “ a final order affecting á substantial right, made in special proceedings, or upon a summary application in an action after judgment.” Lamonte v. Pierce, 34 Wis., 483. It would seem in its nature 'to be rather an interlocutory than a final order. This is the way the matter now strikes our minds; and as the counsel for the defendant has failed either to argue the cause at the bar, or to furnish briefs, we are inclined to dismiss the appeal on the ground that the order complained of is not appealable.
By the Court. —It is so ordered.